Citation Nr: 1041571	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  03-27 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis and 
degenerative disc disease (DDD) of the lumbar spine, including as 
secondary to service-connected pes planus.  

2.  Entitlement to service connection for bilateral knee 
disability, including as secondary to service-connected pes 
planus.  

3.  Entitlement to a higher initial rating in excess of 30 
percent for pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of February 2006 rating decision of the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA); and a May 2008 rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the VA.  The 
February 2006 rating decision granted service connection for pes 
planus, rated 10 percent disabling and increased to 30 percent in 
the July 2007 rating decision, effective the date of the initial 
grant.  The May 2008 rating decision denied service connection 
for lumbar spine and bilateral knee disabilities.  

In May 2010, a travel board hearing at the St. Petersburg RO was 
held before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  

The issues of service connection for a low back and bilateral 
knee disabilities, including as secondary to service-connected 
bilateral pes planus, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

Throughout the appeal, the Veteran's pes planus has been 
manifested by marked flattening of the feet, marked varus 
deformity, marked degenerative changes, foot pain that was 
exacerbated by marked pronation and pes planus deformity, 
significant ankle deformities, progressive pain, ankle 
instability, weakness, stiffness, and fatigability, difficulty 
walking, with the entire plantar aspect of the feet touching the 
ground that is productive of pronounced impairment.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for a rating of 50 percent for bilateral pes planus have been met 
for the entire initial rating appeal period.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5276 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A July 2007 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
rating; while a March 2010 supplemental SOC (SSOC) readjudicated 
the matter after the Veteran and his representative responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran 
has had ample opportunity to respond/supplement the record.  He 
has not alleged that notice in this case was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in August 2005, October 2005, and 
January 2009.  This examination is found to be adequate for 
rating purposes.  In this regard, it is noted that the examiners 
reviewed the Veteran's medical history and complaints, made 
clinical observations, and rendered opinions regarding the 
severity of the Veteran's pes planus.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (finding that VA must provide an examination 
that is adequate for rating purposes).  The Veteran has not 
identified any evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claims.

Initial Rating for Pes Planus

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.  

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  A 30 percent rating is warranted for 
severe flat feet (bilateral impairment) that is manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 percent 
rating is warranted for pronounced bilateral impairment, 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.

The Veteran contends that his service-connected bilateral pes 
planus is more disabling than the 30 percent initially evaluated.  
As noted, a February 2006 rating decision on appeal granted 
service connection for bilateral pes planus and initially 
assigned a 10 percent disability rating effective June 18, 2002, 
the date of the receipt of the Veteran's claim for service 
connection, under DC 5276.  A July 2007 rating decision assigned 
a 30 percent disability rating effective the same date.  

Private treatment records from the Veteran's private physician, 
dated in June 2003, reflect that the Veteran's feet were markedly 
flattened.  The Veteran had marked rearfoot varus worse on the 
left than the right and pes planus deformity.  X-ray findings 
revealed marked degenerative changes at the first 
metatarsophalangeal joint (MTPJ) of the right foot.  On the 
lateral view, there was some beaking on the talus, degenerative 
changes noted at the ankle, and a break in the cyma line and a 
small inferior calcaneal spur.  There were some mild degenerative 
changes at the first MTPJ of the left foot.  There was a small 
inferior calcaneal spur and degenerative changes noted at the 
navicular cuneiform articulation with degenerative changes at the 
ankle and a posterior calcification to a stieda process, but it 
did not appear to be attached.  The diagnosis was foot pain 
exacerbated by marked pronation and a pes planus deformity.  

The Veteran underwent a VA examination in July 2005.  He reported 
pain after periods of walking or standing.  He denied any flare-
ups.  On physical examination, moderate flatfoot deformities were 
noted bilaterally.  Significant ankle equinus deformities were 
noted with negative 5 degrees of maximum dorsiflexion and 35 
degrees of plantar flexion.  There was no crepitus on 
examination.  The examiner diagnosed moderate flatfoot 
deformities bilaterally.  The examiner opined that the Veteran 
would have an additional 10 degrees of range of motion loss due 
to pain or after repeated use or during flare-ups or exercise.  
There appeared to be no effect on his usual occupation because 
the Veteran was retired.  There was no evidence of abnormal 
weightbearing due to significant pronation.  There were 
functional limitations with standing or walking long distances or 
long periods of time.  

The Veteran underwent another VA examination in October 2005.  He 
reported progressive pain, ankle instability, and difficulty 
walking.  He stated that there was weakness, stiffness and 
fatigability.  He reported pain at three or four on a ten-point 
scale on a daily basis which flared up with increased standing, 
walking or climbing the stairs.  He stated that foot pain 
prevented exercising, therefore increasing his weight.  On 
physical examination, the Veteran had two over four palpable 
pedal pulse, dorsalis pedis, and posterior tibial bilaterally.  
He had capillary refill less than three seconds on his ten toes.  
He had a lot of varicosities in the bilateral lower extremities.  
He had decreased arch height, moderate in effect, on the plantar 
aspect of the feet, non weight bearing.  There was positive 
Helbing's sign noted with 3 degrees of rear foot valgus 
bilaterally.  The entire plantar aspect of the foot touched the 
ground.  There was no significant adduction of the forefoot which 
would indicate severe pes planus deformity.  There was pain on 
palpation of the plantar fascial band of the bilateral feet with 
hallux dorsiflexion at the mid-arch portion.  The Veteran was 
able to rise on his toes approximately one half inch.  There were 
no callosities, breakdown or unusual shoe wear.  The Veteran was 
able to dorsiflex his foot to 5 degrees, bilateral.  There was 35 
degrees of plantar flexion.  The examiner diagnosed moderate pes 
planus deformity.  

Private treatment records, dated in April 2006 show diagnoses of 
moderate plantar calcaneal spur of the left foot and mild to 
moderate degenerative and/or post operative change involving the 
first MTPJ of the right foot, as well as moderate plantar 
calcaneal spur.  Additional private treatment records that same 
month show diagnoses of advanced pes planus with chronic plantar 
fasciitis, some tarsal tunnel syndrome as well as degeneration of 
the dorsal foot and ankle.  

The Veteran underwent another VA examination in January 2009.  He 
reported increased pain over the bilateral arch area.  He stated 
that pain was constant and increased with weight bearing.  He 
reported that pain ranged from a four out of ten to ten out of 
ten.  He stated that he had decreased ability to walk.  He 
reported pain, swelling, and heat, all while standing, walking, 
and at rest.  He stated that there was fatigability and lack of 
endurance while standing and walking.  He reported that the pain, 
swelling, heat, fatigability, and lack of endurance were located 
at the arch of the feet.  He stated that flare-ups occurred 
weekly or more often, lasting hours, and limited all routine 
activities.  He reported 30 minute functional limitation on 
standing and 50 yard functional limitation on walking.  

Upon physical examination in January 2009, there was no evidence 
of painful motion, swelling, weakness, or abnormal weightbearing 
of both feet.  There was no evidence of left foot instability.  
There was evidence of tenderness of the arch of both feet.  
Achilles alignment of both feet was normal, both non-weight 
bearing and weight bearing.  There was no forefoot or midfoot 
malalignment.  There was mild pronation.  Arch was not present on 
non-weight bearing or on weight bearing.  There was no pain on 
manipulation.  There was no varus/valgus angulation of the OS 
calcis in relationship to the long axis of the tibia/fibula.  
Weight bearing line was located over the great toe.  There was no 
muscle atrophy of the foot.  The examiner diagnosed bilateral pes 
planus.  The examiner noted that the Veteran was not employed, 
and there was pain with ambulation, standing, and stairs with 
previous occupation.  The pes planus had no effect on feeding, 
bathing, dressing, toileting, and grooming; mild effect on 
recreation, traveling, and driving; moderate effect on chores, 
shopping, and exercise; and severe effect on sports.  

After review of the entire evidence of record, including lay 
statements and hearing testimony, as well as medical evidence, 
the Board finds that, throughout the pendency of this appeal, 
there are several symptoms associated with the Veteran's pes 
planus that more nearly approximate the schedular rating criteria 
for the assignment of the 50 percent, maximum schedular initial 
rating.  In this regard, it is noted that in June 2003, marked 
flattening of the feet, marked varus deformity, and marked 
degenerative changes were noted.  In addition, foot pain that was 
exacerbated by marked pronation and pes planus deformity was 
noted.  While only moderate flatfoot deformity was noted on 
examination in July 2005, that examination found significant 
ankle equines deformities and in October 2005 progressive pain, 
ankle instability, weakness, stiffness, and fatigability, with 
difficulty walking was reported.  At that time, severe pes planus 
deformity was noted, with the entire plantar aspect of the foot 
touching the ground.  The January 2009 examination report 
included findings of tenderness of the arch of both feet, mild 
pronation and the total absence of an arch.  Weight bearing was 
located over the great toe, with pain on ambulation, standing and 
while climbing stairs.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that, for the entire initial 
rating period on appeal, the noted symptoms of pes planus more 
nearly approximate the criteria for the 50 percent rating.  

The Board also has considered whether referral for extraschedular 
consideration is warranted.  An extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the appeal period under consideration is contemplated 
by the rating schedule.  While the Veteran's bilateral pes planus 
meets, the schedular criteria for the 50 percent evaluation for 
pes planus, the Veteran does not manifest all of the criteria nor 
are the rating criteria found to be inadequate.  For this reason, 
the Board finds that the assigned schedular rating is adequate to 
rate the Veteran's pes planus, and no referral for an 
extraschedular rating is required.  

Finally, while the record shows that the Veteran is unemployed, 
he has not indicated, nor does the record suggest, that such is 
because of his service-connected disabilities.  Consequently, the 
matter of entitlement to a total disability rating based on 
individual unemployability is not raised by the record.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A higher initial disability rating of 50 percent for bilateral 
pes planus is granted.  


REMAND

The Veteran is also seeking service connection for lumbosacral 
spine and bilateral knee disorders.  His primary contention is 
that these disorders were caused or aggravated by his service-
connected pes planus.  While VA examinations in March 2008 
included medical opinions that the lumbar spine and bilateral 
knee disabilities were not directly related to service or caused 
by his pes planus, the medical opinions did not address the 
possibility that the pes planus aggravates the low back or 
bilateral knee disabilities.  "When aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  Under 
these circumstances, an additional opinion is necessary.  

Accordingly, the issues of service connection for lumbosacral 
spine and bilateral knee disorders, which include as secondary to 
the service-connected bilateral pes planus disability, are 
REMANDED for the following action:

1.  The RO should forward the Veteran's claims 
file to the March 2008 VA examiners/opinion 
providers for review and an addendum opinion.  
The examiners should be requested to render the 
following opinions:
      A) Is it at least as likely as not (50 
percent or better probability) that the 
lumbosacral spine disorder was aggravated 
(permanently worsened in severity) by the 
service-connected pes planus? 
      B) Is it at least as likely as not (50 
percent or better probability) that the 
bilateral knee disorders were aggravated 
(permanently worsened in severity) by the 
service-connected pes planus? 

If those VA providers are unavailable to offer 
the opinions sought, the Veteran's claims file 
should be forwarded to another appropriate VA 
examiner for the opinion sought.  The opinion-
provider should explain the rationale for the 
opinion given.  

2.  The RO should then readjudicate this 
matter.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond before the case is 
returned to the Board for further appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


